Case 3:19-cv-01671-BR   Document 30-1   Filed 10/21/19   Page 1 of 2




                        EXHIBIT A




                                              \1
Case 3:19-cv-01671-BR             Document 30-1           Filed 10/21/19         Page 2 of 2




                                 Andrew Jackson



                      DOMINIC JOHN WARD - PROFESSIONAL DETAILS




   I have BA (Hons.) Law. I passed my Law Society examination (professional exams) in 1985
   and was articled at Andrew Jackson Solicitors LLP (then    known    as Andrew M. Jackson &
   Co) between 1985 and 1987. On ~~alification I was enga~e~---a-s· a soli~l~or i_n \he sh~pp!ng
   department of Andrew Jackson Sofleltors LLP. I have practised as a solicitor in the sh1ppmg
   and international trade department of the said firm continuously since 1987.

   During this period I have represented clients in the shipping and trade sector including ship
   owners, charterers, cargo owners, bankers and insurers.

   I have advised clients and represented them in all of the courts in England and Wales (High
   Court, Court of Appeal and Supreme Court) and also in arbitrations including arbitrations
   pursuant to the terms of the London Maritime Arbitrators Association, London Court of
   International Arbitration, International Chamber of Commerce Arbitration Rules, and Hong
   Kong Arbitration Rules.

   I have provided written evidence on English law to courts in Hamburg and Rotterdam.

   Professional Organisations

   I am a member of the Law Society of England and Wales.

   I am a supporting member of the London Maritime Arbitrators Association.

  I am a liveryman of the Worshipful Company of Shipwrights.

  I am my firm's representative on the London Admiralty Solicitors Group.




                                                                                                   1
